Case 1:20-cv-23864-RNS Document 8-1 Entered on FLSD Docket 10/09/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                            CASE NO. 20-CV-23864-SCOLA/TORRES

  INSIGHT SECURITIES, INC., a               )
  Delaware corporation and                  )
  INTELLIGENICS, INC., a Delaware           )
  corporation,                              )
                                            )
          Plaintiffs,                       )
                                            )
  vs.                                       )
                                            )
  DEUTSCHE BANK TRUST COMPANY               )
  AMERICAS, a New York corporation,         )
                                            )
          Defendant.                        )
                                            )

                      [PROPOSED] ORDER GRANTING DEFENDANT’S
                    UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
                   TO RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT

          THIS CAUSE having come before the Court on Defendant’s Unopposed Motion for

  Enlargement of Time to Respond to Plaintiffs’ Amended Complaint (D.E. ____) (“the Motion”),

  and the Court having reviewed the motion, the record, and being otherwise duly advised in the

  premises, it is hereby:

          ORDERED AND ADJUDGED that the Motion is GRANTED. Defendant shall file its

  response to Plaintiffs’ Amended Complaint by November 6, 2020.

          DONE AND ORDERED in Chambers at Miami, Florida this ___ day of ______________,

  2020.

                                                    ____________________________________
                                                    ROBERT N. SCOLA, JR.
                                                    U.S. DISTRICT JUDGE

  Copies provided to:
  Counsel of record
